Citation Nr: 0200785	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  00-18 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for residuals, 
dislocated left leg.

2. Entitlement to service connection for a disorder of the 
head with residuals of stroke, high temperatures, and 
passing out.

3. Entitlement to service connection for a skin disorder, 
claimed as body sores, growth under the arms, cysts on the 
spine, and growth on the penis.

4. Entitlement to service connection for blindness secondary 
to a thyroid disorder.

5. Entitlement to service connection for a psychiatric 
disorder secondary to a thyroid disorder.

6. Entitlement to service connection for a throat disorder, 
to include a thyroid nodule, including claimed as due to 
radiation exposure.

7. Entitlement to service connection for a left hand 
disorder.

8. Entitlement to service connection for residuals, Asian flu 
with fever.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1957 to June 1960.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions prepared in December 
1999 and March 2000 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, and issued 
to the veteran in January 2000 and April 2000.  Each of the 
rating decisions denied the veteran's claims for service 
connection.  The veteran timely disagreed with those 
determinations in August 2000 and, following issuance of a 
statement of the case in September 2000, submitted a timely 
substantive appeal that same month. 

In October 2001, before the RO certified the veteran's appeal 
to the Board, the veteran's representative, AMVETS, informed 
the RO and the veteran that AMVETS would not provide 
representation for the veteran on appeal.  A representative 
may withdraw its services prior to certification of an 
appeal, and AMVETS provided a timely, valid withdrawal of 
representation in this case.  38 C.F.R. § 20.608 (2001).  The 
veteran has requested an opportunity to appoint another 
veterans' service organization to represent him.  This 
request is addressed below.  



REMAND

In his September 2000 substantive appeal, the veteran 
requested to appear at a Travel Board hearing.  In January 
2002, a November 2001 response to the Board's request for 
hearing clarification was received from the veteran.  He 
reiterated his desire to appear before the Board at the 
Louisville Regional Office.  In addition, the veteran 
submitted a November 2001 statement indicating that he wished 
to have representation by a different service organization, 
since the service organization that had been representing 
him, AMVETS, had withdrawn its representation.  The claims 
file must be REMANDED so that the requested Board hearing at 
the RO may be scheduled.

The Board further notes that, during the pendency of this 
appeal, the governing statute regarding the VA's duty to 
assist the veteran with the development of facts pertinent to 
his claims has been substantially revised.  The VA's duty to 
assist now applies to all new claims for service connection, 
and the prior statutory requirement that the veteran submit 
evidence of a well-grounded claim prior to further assistance 
from the VA has been deleted.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000) (VCAA) (relevant sections 
of which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  These changes apply to the veteran's claim. 

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should furnish the veteran 
with information regarding appointing a 
representative.  If the veteran selects a 
representative, the representative should 
be given an opportunity to review the 
veteran's file and submit argument in his 
behalf.  

2.  The RO should schedule the veteran 
for a Travel Board hearing at the RO 
before a Member of the Board at the next 
available opportunity.

3.  If the veteran does not appear for 
his scheduled Travel Board hearing, the 
RO should conduct any additional action 
considered necessary to comply with the 
notice and duty to assist provisions of 
the VCAA. Any additional evidence which 
is submitted should be considered.  If 
the RO determination remains adverse the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given a period to respond.  

The purpose of this REMAND is to ensure due process, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


